UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1743


DAVID DER SARKISSIAN,

                Plaintiff - Appellant,

           v.

WEST VIRGINIA UNIVERSITY BOARD OF GOVERNORS, d/b/a West
Virginia University School of Medicine; SHELLEY NUSS,
Program Director, Internal Medicine,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.          Frederick P.
Stamp, Jr., Senior District Judge. (1:05-cv-00144-FPS-JSK)


Argued:   May 13, 2009                    Decided:     May 28, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Matthew Henry Simmons, SIMMONS & ASSOCIATES, CHARTERED,
Bethesda, Maryland, for Appellant.        James Robert Russell,
SHUMAN, MCCUSKEY & SLICER, PLLC, Morgantown, West Virginia, for
Appellees.   ON BRIEF: Seann P. Malloy, SIMMONS & ASSOCIATES,
CHARTERED, Bethesda, Maryland; Travis Fitzwater, LAW OFFICE OF
TRAVIS FITZWATER, Morgantown, West Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Dr. David Der Sarkissian appeals from a judgment entered

following a bench trial on claims arising out of his termination

from a medical residence program at West Virginia University

School of Medicine (WVU).           Because Dr. Der Sarkissian has failed

to demonstrate that the district court erred in finding that

neither     WVU    nor     Dr.   Michelle     Nuss,   the    Internal    Medicine

Residency       Director    at    WVU,   violated     his    constitutional      or

statutory rights, we affirm.



                                         I.

     Dr. Der Sarkissian began his residency in internal medicine

at WVU in the summer of 2004.               By the middle of October, three

women had reported to Dr. Nuss that Dr. Der Sarkissian acted

inappropriately toward them.

     In     written      statements,     Dr.    Angela      MacKay,    the     chief

resident for the WVU residency program, Dr. Susanne Choby, a

senior resident, and Melany Atkins, a medical student at WVU at

the time, reported that, among other things, Dr. Der Sarkissian

paged    them     regarding      non-work-related     matters    and    gave   them

personal    notes.         Melany   Atkins     also   reported   that    Dr.    Der

Sarkissian made inappropriate comments about her dress, hair,

make-up, and smile and wrote her a personal letter that he hoped

to discuss after she told him she had no interest in any such

                                         2
discussions.     Another resident reported to Dr. Nuss that Dr. Der

Sarkissian stared at Melany Atkins and intentionally brushed and

rubbed up against her during rounds, creating an uncomfortable

situation for other students.

      In response to these reports and after consulting with two

of her supervisors, on October 19, 2004, Dr. Nuss met with Dr.

Der Sarkissian.      She informed him that she had credible evidence

that he had sexually harassed several women in the residency

program    and   administratively   suspended   him.      Dr.     Nuss   then

presented the reports of the three women to the Social Justice

Office     (“SJO”)   at   WVU,   which    handles      sexual    harassment

complaints.

      Two days later, on October 21, Dr. Nuss and Dr. Ann Chester

from the SJO met with Dr. Der Sarkissian and provided him copies

of the reports of the three women.         Although Dr. Der Sarkissian

testified otherwise, the district court found that Drs. Nuss and

Chester informed him of his right to respond to the allegations

in writing, but that Dr. Der Sarkissian chose to respond orally

at the meeting.      In the course of doing so, Dr. Der Sarkissian

admitted to engaging in much of the behavior described in the

reports.

      After the conclusion of that meeting, Dr. Nuss ended Dr.

Der   Sarkissian’s    administrative     suspension,    but     Dr.   Chester

issued a report finding Dr. Der Sarkissian in violation of WVU’s

                                    3
sexual harassment policy.     Shortly thereafter, Dr. Nuss informed

Dr. Der Sarkissian that he would be on probation for four months

because of his unprofessional behavior.           During that four-month

period he was to receive counseling and not repeat the behavior

that led to the probation.

     In early February, 2005, as the result of a finding by the

clinical competence committee that Dr. Der Sarkissian had poorly

performed in his clinical rotations, Dr. Nuss placed Dr. Der

Sarkissian on probation for the remainder of the academic year.

(This performance probation was unrelated to the previous four-

month probation.)    When Dr. Der Sarkissian asked Dr. Nuss for an

opportunity to improve his performance because he had just begun

treatment   for     his    recently       diagnosed   attention    deficit

hyperactivity   disorder   (ADHD)     and   anxiety   disorder,   Dr.   Nuss

responded that WVU would renew his contract at the end of the

year if he met certain performance criteria.

     On February 14, while Dr. Der Sarkissian was still on the

original four-month probation, Dr. Nuss learned that Dr. Der

Sarkissian had delivered a diamond necklace to Melany Atkins

through a third party.     Two days later Drs. Nuss and Chester met

with Dr. Der Sarkissian; at that time he admitted to delivering

the necklace.     Dr. Chester informed Dr. Der Sarkissian that he

had violated the terms of his four-month probation.               The next



                                      4
day Dr. Nuss informed Dr. Der Sarkissian in writing that WVU had

terminated his appointment due to that violation.

      After pursuing a grievance with WVU, Dr. Der Sarkissian

filed this action in federal court against WVU and Dr. Nuss.                           In

a thorough written opinion, the district court granted judgment

on partial findings, pursuant to Fed. R. Civ. P. 52(c), to WVU

and Dr. Nuss with respect to certain claims.                      After a five-day

bench trial, the court, in another thorough written opinion,

granted judgment to the university and Dr. Nuss on all remaining

claims.



                                         II.

      On appeal, Dr. Der Sarkissian contests the adverse judgment

only with respect to his claims that (1) Dr. Nuss denied him his

constitutional due process rights when she terminated him from

the residency program without adequate procedure, (2) WVU and

Dr. Nuss discriminated against him because of his ADHD diagnosis

in   violation   of     the   Americans       with    Disabilities      Act    of    1990

(ADA),    42   U.S.C.    §    12132   (2006),        and   (3)   WVU   and    Dr.    Nuss

retaliated      against       him     because        of    his   request       for     an

accommodation in violation of the ADA, id. § 12203.

      We have carefully considered the record, briefs, applicable

law, and oral arguments of the parties and are persuaded that

the district court did not err in granting judgment to WVU and

                                          5
Dr.   Nuss.         Record    evidence     adequately          supports      the    district

court’s finding that Dr. Nuss provided Dr. Der Sarkissian, prior

to    termination,          all   of      the        process    required         under     the

Constitution.          Moreover,         Dr.    Der     Sarkissian         has    failed   to

demonstrate that the district court erred in finding that: (1)

he has no disability protected by the ADA and that (2) neither

WVU   nor     Dr.    Nuss    retaliated         against      him     for    requesting      an

accommodation for any asserted disability.

      Accordingly, we affirm on the reasoning of the district

court.      See Der Sarkissian v. W. Va. Univ. Bd. of Governors, No.

1:05-cv-00144-FPS-JSK,            2008    WL        901722   (N.D.    W.    Va.    Mar.    31,

2008) (decision on the motion of WVU and Dr. Nuss for judgment

on partial findings); Der Sarkissian v. W. Va. Univ. Bd. of

Governors, No. 1:05-cv-00144-FPS-JSK, slip op. (N.D. W. Va. Mar.

31, 2008) (findings of fact and conclusions of law following the

bench trial).



                                           III.

      For these reasons, the judgment of the district court is

                                                                                   AFFIRMED.




                                                6